Citation Nr: 0634874	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  00-24 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent under the provisions of 38 C.F.R. §§ 4.97, 
4.124a, Diagnostic Codes 6513, 8100 for the veteran's chronic 
sinusitis with headaches for the period prior to June 27, 
2003, to include the issue of a separate compensable 
disability evaluation under the provisions of 38 C.F.R. § 
4.124a, Diagnostic Code 8100.

2.  Entitlement to an increased disability evaluation for the 
veteran's nasal injury residuals with a nasal deformity and a 
deviated septum, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active military service from February 1953 to 
February 1955.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The issue of entitlement to an increased rating for sinusitis 
with headaches was originally before the Board in January 
2004 when it was remanded to clarify the veteran's intent 
with regard to attending a personal hearing.  This issue was 
again before the Board in September 2004 when it was again 
remanded to cure a procedural defect and for additional 
evidentiary development.  The issue was last before the Board 
in January 2006 at which time it was remanded in order for 
the RO to adjudicate an inextricably intertwined issue.  

The issue of entitlement to an increased rating for the 
veteran's nasal injury residuals with a nasal deformity and a 
deviated septum was originally before the Board in January 
2006, at which time it was remanded to cure a procedural 
defect.  

The veteran has submitted statements at various times during 
the course of this appeal indicating that he was claiming 
entitlement to service connection for a left hip condition 
and for a back problem.  As these matters have not been 
developed or certified for appeal and are not inextricably 
intertwined with the issues now before the Board, they are 
referred to the RO for appropriate action.




FINDINGS OF FACT

1.  The service-connected sinusitis with headaches is 
manifested by pain and headaches but without purulent 
discharge or crusting.  

2.  The veteran has been in receipt of the maximum schedular 
rating for a deviated nasal septum since the effective date 
of service connection for the nasal injury residuals with a 
nasal deformity and a deviated septum.

3.  There is no evidence that the nasal injury residuals with 
a nasal deformity and a deviated septum require frequent 
periods of hospitalization or result in marked interference 
with employment.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial disability 
evaluation in excess of 10 percent for the veteran's chronic 
sinusitis with headaches for the period prior to June 27, 
2003, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.97, Diagnostic Code 6513(2006).  

2.  Assignment of a separate evaluation for the service-
connected sinusitis under Diagnostic Code 8100 is precluded 
as pyramiding of ratings for headaches.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.14 (2006).

3.  The criteria for assignment of an evaluation in excess of 
10 percent for nasal injury residuals with a nasal deformity 
and a deviated septum have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.97, 
Diagnostic Code 6502 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an initial disability evaluation in excess of 10 percent for 
the veteran's chronic sinusitis with headaches for the period 
prior to June 27, 2003.  Specifically, the discussions in the 
December 2001, May 2002, April 2004, November 2004 and 
January 2005 VCAA letters have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board also notes that the December 2001, May 2002, April 
2004, November 2004 and January 2005 VCAA letters implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to submit pertinent 
evidence.  The Board believes that the requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that, 
with regard to the veteran's claim for an increased rating 
for his sinusitis, all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

In this case, the RO's decision came before notification of 
the veteran's rights under the VCAA.  It is arguable that the 
VCAA notice was not timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The Board finds, however, that any 
defect with respect to the timing of the VCAA notice in this 
case was harmless error for the reasons specified below.  
Subsequent to the rating decision on appeal, the RO did 
provide notice to the claimant regarding what information and 
evidence was needed 


to substantiate the claim for an increased rating for 
sinusitis and the veteran has had the chance to submit 
evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim of entitlement to an increased rating for sinusitis has 
been accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  The Board finds the Dingess case is 
also applicable to claims for increased ratings.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for an increased rating for sinusitis 
in the December 2001, May 2002, April 2004, November 2004 and 
January 2005 VCAA letters.  The veteran was also provided 
with notice of the types of evidence necessary to establish 
the disability rating and/or the effective date in a March 
2006 letter.  The appellant's status as a veteran has never 
been at issue.



All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, with regard to the claim for an increased rating 
for sinusitis, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all VA and Social 
Security records have been obtained.  The veteran has been 
afforded appropriate VA examinations.  The requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  No additional 
pertinent evidence has been identified by the appellant as 
relevant to this issue on appeal.  Under the circumstances of 
this particular case, no further action is necessary to 
assist the appellant with the claim of entitlement to an 
increased rating for his service connected sinusitis.

The veteran has not been provided with VCAA notice with 
regard to his claim for a rating in excess of 10 percent for 
nasal injury residuals with a nasal deformity and a deviated 
septum.  The Board notes, however, that the disability has 
been assigned the highest possible rating based on the 
appropriate diagnostic code.  The Board finds that, even if 
the veteran were provided with appropriate VCAA notice, there 
is no set of facts which could change the outcome of this 
decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.



Entitlement to an initial disability evaluation in excess of 
10 percent under the provisions of 38 C.F.R. §§ 4.97, 4.124a, 
Diagnostic Codes 6513, 8100 for the veteran's chronic 
sinusitis with headaches for the period prior to June 27, 
2003, to include the issue of a separate compensable 
disability evaluation under the provisions of 38 C.F.R. § 
4.124a, Diagnostic Code 8100.

Factual Background

A private clinical record dated in January 1999 includes the 
notation that the veteran had chronic sinus congestion.  
Physical examination revealed chronic nasal mucosal swelling.  
The pertinent assessment was chronic sinusitis.  

On September 2, 1999, the RO received the veteran's claim for 
compensation for residuals of a fracture of the nose.  

A private clinical record dated in October 1999 demonstrated 
that the examiner observed a moderate to marked deviation of 
the nasal septum to the left of seventy percent.  

In November 1999, a private physician reported that he had 
been treating the veteran for multiple problems including 
moderate nasal septal deviation with left nasal cavity which 
was obstructed seventy percent causing sinus congestion and 
chronic headaches.  

On VA examination in December 1999, the veteran reported that 
he experienced nasal obstruction, frontal headaches and 
occasional clear nasal discharge.  Physical examination 
revealed septal deviations but there was no pus.  The 
assessment was twisted nasal septum and the veteran was not 
interested in surgery.  He was to continue using Flonase.  A 
work sheet for the examination was associated with the claims 
files.  The examiner specifically noted that there was no 
purulent discharge.  Treatment consisted of irrigation of the 
paranasal sinuses and Flonase nasal spray.  It was also 
specifically noted that the veteran did not have any periods 
of incapacitation.  The examiner wrote that a if a deviated 
septum is severe enough, it may cause or lead to chronic 
sinusitis and headaches.  

In a January 2000 rating decision, the RO granted service 
connection for sinusitis and headaches both as secondary to 
the service-connected disability of a deviated septum and 
assigned non-compensable evaluations effective from September 
2, 1999.  

A private clinical record dated in April 2000 reveals the 
veteran complained of nasal congestion.  There was no mention 
of a headache.  The pertinent assessment was chronic allergic 
rhinitis.  Another record dated subsequent to the April 2000 
record indicates the veteran complained of pain in his left 
nostril and a sensation like something was in it.  He denied 
nasal discharge.  The pertinent assessment was folliculitis 
of the left nostril.  

In August 2000, the RO evaluated the veteran's sinusitis and 
headaches as a single disability and assigned a 10 percent 
rating effective from September 2, 1999.  

In November 2000, the veteran complained of pain in his left 
nostril and of the sensation that something was in it.  He 
denied nasal discharge.  The assessment was folliculitis of 
the left nostril.  

In July 2001, the Board determined that the requirements for 
assignment of an effective date prior to September 2, 1999 
for a ten percent rating for sinusitis with headaches had not 
been met.  

In an August 2002 letter, the veteran reported that his sinus 
problems were treated with steroids but not antibiotics.  

On VA examination in November 2002, the veteran reported that 
he had nasal obstruction, frontal headaches and occasional 
clear nasal discharge.  No pus was present.  The assessment 
was twisted nasal septum.  The veteran was not interested in 
surgery.  

A VA examination was conducted in December 2002.  The veteran 
had complaints of frequent headaches and nasal stuffiness.  
He had rare nasal discharge which was cream in color.  He 
used Flonase nasal inhaler.  Physical examination revealed no 
tenderness to palpation in the sinuses.  Physical examination 
of the nose was within normal limits.  The pertinent 
diagnoses were nasal deviation and sinusitis with headaches.  
It was noted that the veteran was a poor historian with 
regard to his health.  The examiner opined that the veteran's 
sinusitis should be evaluated by a ear, nose and throat 
specialist.  

A private physician wrote in February 2003 that she had 
treated the veteran since 1996 for a number of problems 
including chronic sinusitis and a severe septal deviation of 
the nose.  The nasal obstruction was noted to affect the 
veteran's sleep daily.  

A June 2003 X-ray examination of the sinuses was interpreted 
as revealing no significant change since the last study in 
December 1999.  It was an essentially negative study of the 
para nasal sinuses.  

On VA examination in June 2003, the veteran reported that he 
had difficulty breathing through his nose since he broke it 
during active duty.  He reported that he had severe frontal 
headaches which were worse in the summer and during changes 
of weather.  The headaches sometimes lasted several days.  
The severe headaches occurred twice per month during the 
summer and once per month at other times.  The headaches 
sometimes lasted for several days.  No surgery had been 
performed.  The veteran had been on nasal steroids for 
several years (Flonase 4-5 years).  There was no history of 
treatment of the sinusitis with antibiotics.  Physical 
examination revealed there was no purulent discharge.  The 
left nasal cavity was obstructed near to 95 percent and the 
right nasal cavity was 30 percent obstructed.  There was no 
evidence of sinusitis at the time of the examination.  The 
examiner noted that it was difficult to assess the veteran's 
frontal sinuses.  He suggested a computed tomography (CT) 
scan during a symptomatic phase to evaluate whether the 
frontal headaches were due to frontal sinus obstruction and 
sinusitis.  The pertinent diagnoses were that the veteran had 
chronic nasal obstruction due to his nasal fracture and 
headaches which may be due to frontal sinusitis but further 
work-up was necessary.  

A September 2003 CT scan of the paranasal sinuses was 
interpreted as revealing a chronic nasal obstruction due to a 
nasal fracture but was negative for sinusitis.  

On VA examination in November 2003, the veteran reported that 
his headaches were increasing in the last few months.  He had 
them twice per month and they could last for three to six 
days.  The last headache was two weeks prior.  The  diagnosis 
was post-traumatic vascular headaches which almost mimic 
migraine headaches.  The examiner opined that the headaches 
could be precipitated from underlying sinusitis.  

In May 2004, the RO granted an increased rating to 30 percent 
for the sinusitis with headaches and assigned an effective 
date of June 27, 2003.  

A VA neurological examination was conducted in June 2005.  
The veteran reported that he experienced frontal headaches as 
a result of his deviated nasal septum.  The diagnosis was 
that it was likely the veteran had intractable post-traumatic 
vascular headaches which almost mimic migraine headaches.  
The examiner noted that it might be considered to repeat 
imaging of the brain to rule out any brain pathology causing 
exacerbation of the headaches.  The examiner opined that 
there was no significant change in the veteran's history and 
examination from his last note dated in November 2003.  

A VA ear, nose and throat examination was also conducted in 
June 2005.  The veteran complained of severe headaches twice 
per month in the summer and once per month at all other 
times.  The veteran reported that he was unable to sleep 
supine because of difficulty breathing through his nose.  He 
had to sleep in a chair.  There was no history of treatment 
with antibiotics.  The examiner found that there was no 
evidence of sinusitis at the time of the examination.  The 
examiner noted that it was difficult to assess the frontal 
sinuses and it was suggested that the veteran have a CT scan 
during a symptomatic phase to evaluate whether the frontal 
headaches were due to frontal sinus obstruction and 
sinusitis.  The diagnosis was chronic nasal obstruction due 
to nasal fracture.  The frontal headaches may be due to 
frontal sinusitis however, further work-up is required.  

Numerous statements from the veteran have been associated 
with the claims files.  The most consistently reported 
symptomatology attributed by the veteran to his service-
connected disability was nasal congestion and headaches.  The 
veteran has alleged that his sinusitis has resulted in 
incapacitating episodes.  

Criteria and Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In this matter, 
however, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the possibility of "staged ratings" are 
required.  See Fenderson v. Brown, 12 Vet. App. 119, 126 
(1999).  

The veteran has claimed entitlement to a rating in excess of 
10 percent for his sinusitis prior to June 23, 2003.  The 
sinusitis has been evaluated as 10 percent disabling under 
Diagnostic Code 6513.  Under this Diagnostic Code, a 10 
percent evaluation is warranted for sinusitis when there are 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting is present.  A 30 percent 
evaluation is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation, the maximum 
schedular rating, is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  An incapacitating episode of sinusitis has been 
defined as one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97 Diagnostic Code 6513.  

Initially, the Board notes that the effective date for the 
grant of service connection for sinusitis and for headaches 
was September 2, 1999.  An increased rating cannot be granted 
prior to the date of the grant for service connection.  The 
pertinent time period for the Board's review of the veteran's 
claim for an increased rating, therefore, is from September 
2, 1999 to June 26, 2003.  

The Board finds that a 50 percent evaluation prior to June 
27, 2003, is not warranted.  Under Diagnostic Code 6513, a 50 
percent evaluation requires radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  38 
C.F.R. 4.97, Diagnostic Code 6513.  The evidence of record 
demonstrates that the veteran experiences pain and headaches, 
which have been attributed to the service-connected 
sinusitis.  However, there is no evidence indicating that the 
veteran underwent any type of surgery for sinusitis during 
the pertinent time period and the veteran has not alleged 
such a fact pattern.  Furthermore, the competent medical 
evidence of record is devoid of any indication that the 
service-connected disability is manifested by purulent 
discharge or crusting.  The term "purulent" means 
"[c]ontaining, consisting of, or forming pus."  Stedman's 
Medical Dictionary 147 (26th ed. 1995).  No health care 
professional has examined the veteran and noted the presence 
of either purulent discharge (pus) or crusting.  

The Board finds that the preponderance of the evidence does 
not support a finding that the veteran experienced "near 
constant" sinusitis.  The only competent evidence of record 
which indicates that the veteran experiences anything near 
constant sinusitis is the February 2003 letter from the 
private physician who wrote that he had been treating the 
veteran for various problems including chronic sinusitis.  
The physician did not quantify what was considered chronic 
sinusitis.  Additionally, at the time of the December 2002 VA 
examination, it was noted that the veteran had sinusitis but 
the Board also notes that this examiner found that physical 
examination of the nose was normal and that he suggested that 
the sinusitis be evaluated by an ear, nose and throat 
specialist.  Outweighing this evidence is the fact that VA 
examinations conducted in December 1999, November 2002, June 
2003 and June 2005 in conjunction with the veteran's claim 
for an increased rating for his sinusitis all failed to 
include a diagnosis of sinusitis.  Furthermore, the clinical 
record dated in November 2000 as well as a June 2003 X-ray 
examination and a September 2003 CT examination failed to 
demonstrate the presence of sinusitis.  The only other 
evidence of record which indicates that the veteran had 
constant sinusitis is the veteran's own allegations.  As a 
lay person however, the veteran is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  His opinion as to the existence and etiology of 
sinusitis is of limited probative value.  

The Board further finds that, even if the evidence of record 
could be construed as demonstrating the presence of near 
constant sinusitis, the veteran did not have any of the other 
symptomatology required for a 50 percent evaluation other 
than headaches and pain.  

The Board finds a 30 percent evaluation for the service-
connected sinusitis with headaches prior to June 27, 2003 is 
not warranted.  A 30 percent evaluation is warranted when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  38 C.F.R. 4.97, 
Diagnostic Code 6513.  An incapacitating episode of sinusitis 
is one that requires bed rest and treatment by a physician.  
38 C.F.R. § 4.97 Diagnostic Code 6513.  

The Board finds the claims file is devoid of any evidence 
indicating that the veteran received antibiotics for 
treatment of sinusitis as required, in part, for a 30 percent 
evaluation.  He denied such treatment at the time of the June 
2003 and June 2006 VA examinations.  Furthermore, while a 
private physician reported that he had been treating the 
veteran for chronic sinusitis, he did not quantify the extent 
of the treatment and there is no other evidence of record 
indicating that the veteran received treatment from a 
physician three or more times per year for incapacitating 
sinusitis.  Significantly, while there is evidence that the 
sinusitis is manifested by headaches and pain, as noted 
above, there is no competent evidence of record demonstrating 
that the sinusitis was ever manifested by purulent discharge 
or crusting.  The Board notes the veteran reported that he 
had a rare nasal discharge which was cream colored.  This 
symptomatology was not interpreted as demonstrating the 
presence of purulent discharge.  To the extent that the 
veteran indicates he has or has had purulent discharge due to 
his sinusitis, the Board finds such allegations to be without 
probative value.  While he is competent to report on nasal 
discharge he experiences, he is not competent to link the 
discharge to sinusitis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  His opinion as to the existence and 
etiology of purulent discharge is of limited probative value 
and is outweighed by the negative findings of the health care 
professionals who examined him and did not diagnose the 
symptomatology.   

The veteran has claimed that he is entitled to a separate 
disability evaluation for headaches.  The Board finds this 
argument to be without merit as this would constitute 
impermissible pyramiding.  The Court has held that if a 
veteran has separate and distinct manifestations relating to 
the same injury, he or she should be compensated under 
different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the evaluation of the same manifestation under 
different Diagnostic Codes is to be avoided.  38 C.F.R. 
§ 4.14.  The Rating Schedule may not be employed as a vehicle 
for compensating a claimant twice or more for the same 
symptomatology, since such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding.  Esteban v. Brown, 6 Vet. 
App. 259 (1994), citing Brady v. Brown, 4 Vet. App. 203 
(1993).  The critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other two 
conditions.  In the case currently before the Board, 
Diagnostic Code 6513 specifically contemplates headaches as 
one of the rating criteria.  Furthermore the veteran's 
headaches were considered by the RO in the assignment of the 
current 30 percent rating under that code.  See 38 C.F.R. 
§ 4.14.

The Board finds that a rating in excess of 10 percent is not 
warranted for any time period prior to June 27, 2003.  A 
"staged" rating, therefore is not applicable.  Fenderson v. 
Brown, 12 Vet. App. 119, 126 (1999).  


Entitlement to an increased disability evaluation for the 
veteran's nasal injury residuals with a nasal deformity and a 
deviated septum, currently evaluated as 10 percent disabling.

Criteria and Analysis

The severity of a deviated septum is ascertained by 
application of the diagnostic criteria set forth at 38 C.F.R. 
§ 4.97, Diagnostic Code 6502, under which a 10 percent rating 
is appropriate for traumatic deviation of the septum when 
there is 50 percent obstruction of the nasal passages of both 
sides or complete obstruction on one side.  In this case, the 
veteran's currently assigned 10 percent evaluation is the 
maximum schedular evaluation available for a deviated nasal 
septum and no higher schedular evaluation is possible.  

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's nasal deformity with a deviated 
septum now causes or has in the past caused marked 
interference with his employment, or that such has in the 
past or now requires frequent periods of hospitalization 
post-service rendering impractical the use of the regular 
schedular standards.  Id.  The veteran has reported that his 
nasal disorder is productive of sleep impairment.  He has not 
indicated, however, that this results in any interference 
with employment.  There is no evidence of record indicating 
that the veteran has ever been hospitalized for his nasal 
deformity with a deviated septum.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to increased disability 
evaluations for the issues currently on appeal.  It follows 
that there is not a state of equipoise of the positive 
evidence with the negative evidence to permit favorable 
determinations pursuant to 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied as to all issues.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


